DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MICHAEL DANSINGHANI,
                             Appellant,

                                    v.

         WILMINGTON SAVINGS FUND SOCIETY, FSB, ETC.
                         Appellee.

                              No. 4D21-1434

                          [December 2, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. CACE 17-000736 (11).

   Michael Dansinghani, Pembroke Pines, pro se.

  David Yehuda Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.